Quinn, Judge
(concurring in the result):
Section 1783(a), Title 28 of the United States Code, empowers a "court of the United States” to issue a subpoena to a citizen of the United States resident in a foreign country requiring appearance as a witness before the court or "a person or body designated by it . . . [if] necessary in the interest of justice.” The statutory definition of "court of the United States” excludes a court-martial, but it includes a United States District Court. See United States v Frischholz, 16 USCMA 150, 36 CMR 306 (1966). The grant of authority to compel testimony before any "person or body” is, in my opinion, sufficiently broad to include the power to require testimony before a court-martial. While the procedure is cumbersome, it is a means by which the requested witness in this case could have been required to appear before the court-martial trying the accused. Consequently, it was error for the trial judge to allow the case to proceed without requiring the Government to resort to § 1783(a) to compel attendance of the witness. Cf. United States v Lohr, 21 USCMA 448, 45 CMR 222 (1972). I, therefore, agree with the disposition of the case directed in the principal opinion.